UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 Or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-11983 FPIC Insurance Group, Inc. (Exact Name of Registrant as Specified in its Charter) Florida 59-3359111 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 1000 Riverside Avenue, Suite 800 Jacksonville, Florida 32204 (904) 354-2482 www.fpic.com ● Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ ● Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ ● Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act). Large Accelerated Filer ¨Accelerated Filer þNon-accelerated Filer ¨ ● Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No þ ● As of July 30, 2010, there were9,478,541 shares of the Registrant’s common stock, $.10 par value, outstanding. FPIC Insurance Group, Inc. Table of Contents to the Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2010 Part I Page Item 1. Financial Statements (unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 35 Item 3. Quantitative and Qualitative Disclosures about Market Risk 48 Item 4. Controls and Procedures 50 Part II Item 1. Legal Proceedings 50 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 52 Item 4. [Removed and Reserved] 52 Item 5. Other Information 52 Item 6. Exhibits 53 Signatures 53 Part I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) FPIC Insurance Group, Inc. Consolidated Statements of Financial Position(unaudited) (in thousands, except shares authorized, issued and outstanding) June 30, 2010 December 31, 2009 Assets Investments: Fixed income securities, available-for-sale, at fair value $ Equity securities, available-for-sale, at fair value Short-term investments Real estate investments Other invested assets Total investments (Note 4) Cash and cash equivalents Premiums receivable (net of an allowance of $300 as of June 30, 2010 and December 31, 2009) Accrued investment income Reinsurance recoverable on paid losses Due from reinsurers on unpaid losses and advance premiums Ceded unearned premiums Deferred policy acquisition costs Deferred income taxes Goodwill and intangible assets Other assets Total assets $ Liabilities and Shareholders' Equity Policy liabilities and accruals: Losses and loss adjustment expenses $ Unearned premiums Reinsurance payable Paid in advance and unprocessed premiums Total policy liabilities and accruals Long-term debt Other liabilities Total liabilities Commitments and contingencies (Note 12) Preferred stock, $0.10 par value, 50,000,000 shares authorized; none issued — — Common stock, $0.10 par value, 50,000,000 shares authorized; 9,598,921 and 10,142,613 shares issued and outstanding at June 30, 2010 and December 31, 2009 (1), respectively Additional paid-in capital — — Retained earnings Accumulated other comprehensive income, net Total shareholders' equity Total liabilities and shareholders' equity $ The number of common shares outstanding as of December 31, 2009 has been restated to reflect a three-for-two stock split in March 2010.For additional information, see Note 1, Basis of Presentation and New Accounting Pronouncements. The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 3 FPIC Insurance Group, Inc. Consolidated Statements of Income(unaudited) (in thousands, except basic and diluted earnings per common share) For the three months ended June 30, For the six months ended June 30, Revenues Net premiums earned $ $ Net investment income Net realized investment gains Other income 84 Total revenues Expenses Net losses and loss adjustment expenses Other underwriting expenses Interest expense on debt Other expenses Total expenses Income before taxes Less:Income tax expense Net income $ $ Basic earnings per common share (1) $ $ Basic weighted-average common shares outstanding (1) Diluted earnings per common share (1) $ $ Diluted weighted-average common shares outstanding (1) Net realized investment gains: Net realized investment gains before credit related impairments $ $ Total other-than-temporary impairments on investments — — ) ) Portion of other-than-temporary impairments recognized in other comprehensive income — — — Credit related impairments included in net realized investment gains — — ) ) Net realized investment gains $ $ Earnings per common share and weighted-average common shares outstanding for the three months and six months ending June 30, 2009 have been restated to reflect the three-for-two stock split in March 2010.For additional information, see Note 1, Basis of Presentation and New Accounting Pronouncements. The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 4 FPIC Insurance Group, Inc. Consolidated Statements of Shareholders' Equity(unaudited) (in thousands) Shares of Common Stock (1) Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net Comprehensive Income (Loss) Total Balances at December 31, 2009 $ — $ Net income — $ Other comprehensive income, net of tax: Net unrealized gain on invested assets, net of tax — Net unrealized loss on investments with other-than-temporary impairments, net of tax — ) ) ) Unrealized loss on derivative financial instruments, net of tax — ) ) ) Net gain on pension plan, net of tax — 63 63 63 Other comprehensive income Comprehensive income $ Issuance of restricted stock 9 — — Issuance of common shares 8 — — Repurchase of common shares ) — ) Share-based compensation — — 17 — — 17 Income tax reductions relating to exercise of stock options — Balances at June 30, 2010 $ — $ Shares of common stock have been restated to reflect the three-for-two stock split in March 2010.For additional information, see Note 1, Basis of Presentation and New Accounting Pronouncements. The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 5 FPIC Insurance Group, Inc. Consolidated Statements of Shareholders' Equity (unaudited), continued (in thousands) Shares of Common Stock (1) Common Stock Additional Paid-in-Capital Retained Earnings Accumulated Other Comprehensive Income (Loss), Net Comprehensive Income (Loss) Total Balances at December 31, 2008 $ — ) $ Net income — $ Other comprehensive income, net of tax: Unrealized gain on invested assets, net of tax — Unrealized gain on derivative financial instruments, net of tax — Prior service cost — 1 1 1 Net gain on pension plan, net of tax — Other comprehensive income Comprehensive income $ Issuance of restricted stock 4 — — Issuance of common shares 12 — — Repurchase of common shares ) — ) Share-based compensation — Income tax reductions relating to exercise of stock options — Balances at June 30, 2009 $ — ) $ Shares of common stock have been restated to reflect the three-for-two stock split in March 2010.For additional information, see Note 1, Basis of Presentation and New Accounting Pronouncements. The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 6 FPIC Insurance Group, Inc. Consolidated Condensed Statements of Cash Flows(unaudited) (in thousands) For the six months ended June 30, Operating Activities Net cash (used in) provided by operating activities $ ) Investing Activities Proceeds from Sales of fixed income securities, available-for-sale Sales of equity securities, available-for-sale Sales of other invested assets Maturities of fixed income securities, available-for-sale Maturities of short-term investments — Purchases of Fixed income securities, available-for-sale ) ) Equity securities, available-for-sale — ) Other invested assets ) ) Property and equipment ) ) Net cash provided by investing activities Financing Activities Issuance of common stock Repurchase of common stock ) ) Excess tax benefits from share-based compensation Net cash used in financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of year Cash and cash equivalents at end of period $ Supplemental disclosure of cash flow information: Interest paid on debt $ Federal income taxes paid $ Supplemental disclosure of non cash investing and financing activities: Issuance of restricted stock $ Share-based compensation $ The accompanying notes are an integral part of the unaudited consolidated financial statements. Form 10-Q: 7 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements 1. Basis of Presentation and New Accounting Pronouncements Basis of Presentation The accompanying unaudited consolidated financial statements represent the consolidation of FPIC Insurance Group, Inc. (“FPIC”) and all majority owned and controlled subsidiaries.Unless the context otherwise requires, the terms“we,” “our,” “us,” the “Company” and “FPIC” as used in this report refer to FPIC Insurance Group, Inc. and its subsidiaries. These statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and with the rules and regulations of the Securities and Exchange Commission (“SEC”).The statement of financial position as of December 31, 2009 was derived from audited financial statements, but does not include all disclosures required by GAAP.All significant intercompany transactions have been eliminated.Reference is made to our Annual Report on Form 10-K for the year ended December 31, 2009, which includes information necessary for understanding our business and financial statement presentations.In particular, our significant accounting policies are presented in Note 2, Significant Accounting Policies, to the consolidated financial statements included in that report. These consolidated interim financial statements are unaudited.These statements include all adjustments, including normal recurring accruals, that are, in the opinion of management, necessary for the fair statement of results for interim periods.The results reported in these consolidated interim financial statements should not be regarded as necessarily indicative of results that may be expected for the entire year.For example, the timing and magnitude of claim losses incurred by our insurance subsidiaries due to the estimation process inherent in determining the liability for losses and loss adjustment expenses (“LAE”) can be relatively more significant to results of interim periods than to results for a full year.Also, variations in the amount and timing of realized investment gains and losses could cause significant variations in periodic net income. Stock Split On January 15, 2010, we declared a three-for-two stock split of our common shares in the form of a 50 percent stock dividend payable on March 8, 2010 to shareholders of record as of the close of business on February 8, 2010 (the record date).Fractional shares were settled in cash based on the average of the high and low sale prices for FPIC common stock reported on the Nasdaq Stock Market on the record date.The common stock issued and outstanding as of December 31, 2009 and 2008 and the basic and diluted earnings per common share for the three months and six months ended June 30, 2009 have been retroactively restated.The table below shows our historical earnings per common share and the effect of the stock split. Form 10-Q: 8 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements (in thousands, except earnings per common share) Basic earnings per common share: Basic weighted-average common shares outstanding Diluted earnings per common share: Diluted weighted-average common shares outstanding For the three months ended Revised, June 30, 2009 $ $ Historical, June 30, 2009 Increase (Decrease) $ ) $ ) For the six months ended Revised, June 30, 2009 $ $ Historical, June 30, 2009 Increase (Decrease) $ ) $ ) New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (“FASB”) issued guidance on Fair Value Measurements and Disclosures: Improving Disclosures about Fair Value Measurements.The new guidance requires disclosures of transfers in and out of Level 1 and Level 2 fair value measurements, including a description of the reason for the transfer.The new guidance also calls for disclosures about the activity in Level 3 measurements by separately presenting information on purchases, sales, issuances and settlements on a gross basis rather than as a single net number.The guidance also clarifies 1) the level of disaggregation that should be used in completing disclosures about fair value measurements and 2) the disclosures required in describing the inputs and valuation techniques used for both nonrecurring and recurring fair value measurements.We adopted the new disclosures and clarified our existing disclosures in this quarterly report on Form 10-Q.See Note 2 for additional information.The disclosures about the activity in Level 3 measurements will be effective in the first quarter of 2011 (three months ending March 31, 2011). In June 2009, the FASB issued guidance on the Consolidations: Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.The new guidance addresses (1) the effects on certain provisions of the accounting guidance as a result of the elimination of the qualifying special-purpose entity concept and (2) constituent concerns about the application of certain key provisions, including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity.We adopted the guidance on January 1, 2010.The adoption of this guidance did not have an impact on our consolidated financial statements. 2. Fair Value Measurements Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price methodology).We utilize market data or assumptions that we believe market participants would use in pricing the asset or liability, including assumptions about risk and the risks inherent in the inputs to the valuation technique.These inputs can be readily observable, market corroborated or generally unobservable.We have primarily applied the market approach for recurring fair value measurements and endeavor to utilize the most important information available to us.Accordingly, we utilize valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.We then classify fair value balances based on the observability of those inputs. Form 10-Q: 9 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements The fair value hierarchy prioritizes the inputs used to measure fair value.The fair value hierarchy gives the highest priority to quoted prices in active markets and the lowest priority to unobservable data. ● Quoted Prices in Active Markets for Identical Assets:Level 1 includes unadjusted quoted prices for identical assets or liabilities in active markets. ● Significant Other Observable Inputs: Level 2 includes inputs other than quoted prices included within Level 1 that are observable for assets or liabilities either directly or indirectly.Level 2 inputs include, among other items, quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in markets that are not active, and inputs other than quoted prices that are observable for the asset or liability such as interest rates and yield curves. ● Significant Unobservable Inputs: Level 3 inputs are unobservable and reflect management’s judgments about assumptions that market participants would use in pricing an asset or liability. A financial instrument’s categorization within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement.Reclassifications impacting Level 3 financial instruments are reported as transfers in (out) of the Level 3 category as of the beginning of the period in which the transfer occurs.Therefore, gains and losses in income only reflect activity for the period the instrument was classified in Level 3. The following is a description of the valuation measurements used for our financial instruments carried or disclosed at fair value, as well as the general classification of such financial instruments pursuant to the valuation hierarchy. Valuation of Investments We primarily use a single pricing service, Interactive Data Corporation (“IDC”), to value our investments that have an exchange traded price or multiple observable inputs. In situations where IDC does not have multiple observable inputs or the ability to price a given security, we seek to price the security utilizing another pricing service or by obtaining non-binding broker / dealer quotes. On a quarterly basis, we obtain and review the pricing methodology of our pricing service to ensure that our fair value designations are classified in accordance with the fair value hierarchy.Our pricing service provides a single price per security.We review the results of our pricing service for reasonableness each quarter by comparing market values reported on an individual security basis and on an overall portfolio basis to those obtained from our external investment manager to determine that the market value reported by our pricing service appears reasonable.In addition, an annual SAS 70 report that describes procedures surrounding the compilation and reporting of security prices obtained from our pricing service is provided to us.We may adjust the valuation of securities from the independent pricing service if we believe a security’s price does not fairly represent the market value of the investment. For example, when market observable data is not as readily available or if the security trades in an inactive market, the valuation of financial instruments becomes more subjective and could involve substantial judgment resulting in Level 3 pricing.To date, we have not adjusted any prices supplied by our pricing service. Form 10-Q: 10 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements All securities priced by our pricing service using an exchange traded price are designated by us as Level 1.We designate as Level 2 those securities not actively traded on an exchange for which our pricing service utilizes multiple verifiable observable inputs.For securities that do not have multiple observable inputs (Level 3), we do not rely on a price from our pricing service. Cash equivalents ● Cash equivalents include liquid instruments with an original maturity of three months or less when acquired.Instruments, typically mutual funds that trade in active markets, are classified within Level 1 as their fair value is based on quoted market prices for identical assets as of the reporting date.Other instruments, typically Treasury securities and corporate debt securities, are classified within Level 2 because they trade in less active markets.Their fair value is based on valuation methodologies, the significant inputs into which include, but are not limited to, benchmark yields, reported trades, broker / dealer quotes and issuer spreads. Fixed income securities, available for sale, including short-term investments ● These securities trade in less active markets.Fair value is based on valuation methodologies, the significant inputs into which may include, but are not limited to, benchmark yields, reported trades, issuer spreads, two-sided markets, new issue data, bids, offers, collateral performance and reference data.These fixed income securities are classified within Level 2.Credit ratings noted below are based on the lower of the available credit ratings from S&P and Moody’s for each investment security. ● U.S. Treasuries include those securities issued by the U.S government or a U.S. Agency.The average credit quality of these securities is AAA and represents approximately 6 percent of our fixed income securities. ● States, municipalities and political subdivisions include securities issued by state and local governments. General obligation bonds are backed by the full faith and credit of the issuing entity (e.g., government authority) and revenue bonds are backed by a specific revenue stream. Lease revenue bonds are backed by specific lease arrangements, where the principal and interest are generally paid from annual appropriations from the government entity that benefits from the facility (e.g., school, prison facility). Pre-refunded bonds are backed by Treasuries and/or Agencies.These 'sub'-sectors (e.g., general obligation, revenue, lease, pre-refunded) can be taxable or tax-advantaged. These securities are diversified throughout the U.S, have an average credit quality of AA and represent approximately 35 percent of our fixed income securities. ● Corporate securities include securities issued by various corporate entities across different industries.Both investment grade and non-investment grade securities are included within this category.The average credit quality of investment grade corporate securities is A and represents approximately 31 percent of our fixed income securities.The average credit quality of non-investment grade corporate securities is BB- and represents approximately 3 percent of our fixed income securities. Form 10-Q: 11 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements ● Residential mortgage-backed securities include structured securities that are issued based on underlying residential mortgages.Within this category are bonds that are agency and non-agency related.Agency related bonds are from the vintage years 1988 – 2010, have an average credit quality of AAA and represent approximately 12 percent of our fixed income securities.Non-agency related bonds are from the vintage years 2002 – 2007, have an average credit quality of BBB- and represent approximately 1 percent of our fixed income securities. ● Commercial mortgage-backed securities include structured securities issued based on underlying commercial mortgages (such as on hotels, malls, or offices) and are from the vintage years 2002 and 2005 through 2008.The securities have an average credit quality of AA- and represent approximately 5 percent of our fixed income securities. ● Asset-backed securities include structured securities issued based on underlying assets, primarily automobile loans, credit cards, and home equity lines of credit.The average credit quality of these securities is AA and represents approximately 5 percent of our fixed income securities. ● Foreign government securities include securities issued by the Canadian government, a Canadian agency or one of its provinces.The average credit quality of these securities is AA and represents 1 percent of our fixed income securities. Equity securities, available for sale ● Common and preferred equity securities that trade in active markets are classified within Level 1, as fair values are based on quoted market prices for identical assets as of the reporting date. ● Preferred equity securities that trade in less active markets are classified within Level 2, as fair values are based on valuation methodologies, the significant inputs into which may include, but are not limited to, benchmark yields, reported trades, broker / dealer quotes and issuer spreads. Other invested assets ● Other invested assets include investments held as part of our deferred compensation plan and an investment in a non-public entity. ● Securities, predominantly mutual funds, held in rabbi trusts maintained by the Company for deferred compensation plans, are included in other invested assets and classified within the valuation hierarchy on the same basis as the Company’s actively traded equity securities. ● For our investment in the non-public entity, fair value is classified as Level 3, as it is based on net asset values and financial statements of the non-public entity. Form 10-Q: 12 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements Contingent consideration ● The acquisition of Advocate, MD includes a contingent consideration arrangement that provides for additional consideration to be paid by FPIC for Advocate, MD based on its attainment of targets with respect to direct written premiums, combined ratio and underwriting profits.Up to 40 percent of the contingent consideration is payable one year from the acquisition date with the remaining balance due two years from the acquisition date.The range of undiscounted amounts we could pay under the contingent consideration agreement is between $0.9 million and $12.0 million.Our measure of the estimated fair value of the contingent consideration is based on significant inputs not observable in the marketplace and is referred to as a Level 3 fair value measurement based on accounting guidance.We recognized a liability for the estimated fair value of acquisition-related contingent consideration using a cash flow model assuming probability weighted targets to be achieved over the earn-out period. Derivative financial instruments ● Our derivative instruments, principally interest rate swaps, are valued using models that primarily use market observable inputs and are classified as Level 2, as their fair value is largely based on observable inputs over the life of the swaps in a liquid market.The fair value of the interest rate swaps is calculated by comparing the stream of cash flows on the fixed rate debt versus the stream of cash flows that would arise under the floating rate debt.The floating and fixed rate cash flows are then discounted to the valuation date by using the three-month London Interbank Offered Rate (“LIBOR”) at the date of the valuation.Pricing inputs include bid-ask spreads and current market prices for an underlying instrument.For additional information on our derivative instruments, see Note 8 below. Form 10-Q: 13 FPIC Insurance Group, Inc. Notes to the Unaudited Consolidated Financial Statements The following tables’ present disclosures about fair value measurements at June 30, 2010 and December 31, 2009 for assets and liabilities measured at fair value on a recurring basis.For additional information regarding our fair value measurements see Note 4, included in our Annual Report on Form 10-K for the year ended December 31, 2009. (in thousands) As of June 30, 2010 Fair Value Measurements Using: Netting Assets / Liabilities (Level 1) (Level 2) (Level 3) Adjustments (1) at Fair Value Assets Fixed income securities, available-for-sale, including short-term investments U.S. Treasuries $
